Grace, J.
(dissenting). The facts in this case áre stated in the majority opinion, and a restatement thereof is unnecessary. At a time prior to this action, and in another action, the homestead character of the premises in question was determined.
We refer to the case of Ida B. Healy v. Bismarck Bank, the latter, there, as here, a defendant. The opinion in the former action was filed June 3, 1915. 30 N. D. 628, 153 N. W. 392. In that decision it was determined, that the premises involved in that action was the homestead of the plaintiff. Those premises are the same as involved in this.
In that action it was determined that the judgment held by the defendant was not a lien upon the premises, and the defendant was enjoined upon issuing execution on the judgment, or judgments, during the time the premises retained their homestead character.
After that decision, nothing further was done by the defendant to enforee or to have the judgments, mentioned in the majority opinion, determined to be a lien upon these premises.
While the pi’emises retained their homestead character, impressed upon them by the former action, and while the injunction above referred to was still in full force and effect, the plaintiff in that case sold these premises, in August, 1919, to this plaintiff, for the sum of $2,300, and received therefoi*, in cash, the full purchase price of $2,300.
Subsequent to the purchase of the premises, the plaintiff brought this action to quiet title. The defendant herein filed a complaint in intervention, setting up the judgments and asserting them as a lien. The evidence in this case is clear, that, at the time of the transfer to the plaintiff, the premises were the homestead of Ida B. Healy. The evidence in this respect is of the same character, and equally as convincing and strong, on the part of Ida B. Healy, as it was in the former case.
*647The evidence clearly shows, at the time of the sale, it was her homestead, and further clearly shows that it was her intention to, and she did always, claim it as a home up to the time of the sale.
It will not be necessary to set forth this evidence, but a comparison of the evidence in this case, and the evidence set forth in the former opinion, found in 30 N. D. 628, will leave no doubt as to the correctness of our conclusion.
The homestead character of the property existed at the time of the transfer to the plaintiff, and the judgments at that time were not liens upon this property and were void, so far as being any lien against this property.
Ida 33. Healy had a right to sell her homestead, as such, and the proceeds thereof would be exempt, if they were intended to be used, within a reasonable time, for the purchase of another homestead. That question, however, would not arise unless the defendant were maintaining an action to reach the proceeds, and if this were the case, which it is not, a different question might be presented.
Defendant, however, is not seeking to do this, but is asserting that the judgments are a lien, notwithstanding the decision, and notwithstanding the further fact that the premises retained their homestead character at the time of the sale.
We hold that it cannot do this, and further, that the judgments, at the time of this sale, were not a lien upon the premises in question, by reason of their being impressed with the homestead character, and that they were, in fact, void at that time as against this property.
The findings of fact of the trial court were also to this effect, and there is no reason why this court should set aside these findings, and come to a different conclusion. The decision of the trial court was right, is in accord with the evidence, and there is no legal reason why it should not be affirmed.
It is unnecessary for us to state that this court has always given a liberal construction to the homestead and exemption laws, and this, in the interest of public policy,-and for the protection of the home and the family. That policy of this court has been consistently pursued ever since statehood, and during territorial days. It is entirely unnecessary to set forth all those decisions, or even to mention them. They are an *648open book, wherein is well and correctly written, humane, just, and liberal construction of the homestead laws, and the spirit found in them should be found in this case.
Ida B. Ilealy was a widow; her children had grown to maturity, and had gone away. It was lonely for her to stay there alone all the time, and, in this regard, we think we can do no better then use the splendid thought of a former chief justice of this court, A. A. Bruce, who was the author of the decision in the former case, and wherein, in this regard, he used the following convincing language:
“The plaintiff never at any time relinquished the control of the house. She merely rented it, month by month. She reserved a room in the house, even though it was occupied, as a whole, by tenants. She was simply doing what nine out of ten widows, whose children have grown up, would do, that is, reserving the central homestead, and the right to return thereto as a shelter against adversity, and as a permanent home, but, relieving the monotony and loneliness of life by visiting her children and friends, as occasion offered. Such acts do not constitute an abandonment of a homestead.”
These words correctly express the liberal policy of our homestead laws. They are based upon a broad public policy, and show a proper conception of the basic principles of homestead laws. That construction is broad and liberal, as contra-distinguished from a narrow and selfish view. It takes into consideration the benefits to accrue to the state and the nation, in the protection of the home, which is the unit of the state and nation.
The opinion of the majority, however, in this case, is based upon a narrow and technical construction of the homestead laws, and, as we view it, rests mainly upon that expression in the majority opinion, which is as follows:
“Then there is no claim that the judgments do not represent an honest debt which Mrs. Healy never proposes to pay, and that goes to her credibility. Bor truth and honesty are kindred virtues. They go together. A person who is not honest, neither is he truthful.”
In answer to this, it may be said, that no creditor, no person, is warranted in extending any credit, or lending any money, with the expectation that it will be paid out of the homestead, unless it is, at the *649time of the transaction, voluntarily thereon secured by the owner of the homestead, by a mortgage, etc.
A homestead is not property in the sense that, on the strength of it,, persons should advance credit or money to the possessor thereof. In such case, the homestead should not be taken into consideration, for-it is exempt, and this is known when the credit is extended.
The law provides that a judgment is not a lien upon the homestead; that it is exempted, in order to protect the head of the family and the-family. So that if one owns a homestead, and also owes an honest debt, but refuses to pay the debt from any proceeds of the homestead,, that is not dishonesty; it is the law. Neither does a refusal to pay such debt out of the homestead, or the proceeds thereof, show that the possessor of the homestead is dishonest and untruthful. In fact, the proceedings in the prior case, as well as this, conclusively show that the owner and possessor of the homestead is both honest and truthful.
The majority opinion entirely fails to take into consideration the broad public policy, which is the basis of every homestead law. It fails to take into consideration the intention of the homestead law, which is the protection of the home, and as such, should, and must, receive a liberal construction in order to effectuate its beneficent purposes.
Tor one, I shall take no backward step in this regard. I believe the homestead law should be liberally construed to protect the homestead for the owners and occupants thereof against the adversities which may come upon them, and in order that, as the winter of life draws upon them, they may have a place they may call home and which will be free from the claims of creditors.